ORDER
This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Anthony Raynard McDaniel, to disbar the Respondent. The Court having considered the Petition and the record herein, it is this 11th day of May, 2015;
ORDERED, that Respondent, Anthony Raynard McDaniel, be and he is hereby disbarred from the practice of law in the State of Maryland for violations of Rule 8.4(c) of the Maryland Lawyers’ Rules of Professional Conduct; and it is further
ORDERED, that, the Clerk of this Court shall remove the name of Anthony Raynard McDaniel from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all *740judicial tribunals in this State in accordance with Maryland Rule 16-772(d).